Citation Nr: 0121732	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-13 002	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his stepson


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1958 to May 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating action which denied 
service connection for post-traumatic stress disorder.  A 
personal hearing at the RO was held in October 2000.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of an acquired psychiatric 
disorder.  

3.  An acquired psychiatric disorder was not established 
until many years after service, and has not been shown to be 
related to service or to any occurrence or event therein.  A 
psychosis was not shown within 1 year following service 
separation.

4.  PTSD is not currently shown by the evidence of record.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by active duty service, nor may a 
psychosis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107(a) (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans' Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) became law.  This law 
removed the well-grounded claim requirement for the VA's 
assistance in development of claims.  In this regard, as to 
the issue considered herein, it is concluded that the 
requirements of the VCAA have been satisfied.  The veteran 
and his representative have been provided with notice of 
evidence required.  There has been an appropriate examination 
as to the issues, and there is no indication that there are 
additional records that ought to be received.  In this 
regard, the Board notes that the RO attempted to obtain 
records identified by the veteran from Norwich State 
hospital; however, such records were destroyed in accordance 
with a 25 year scheduled retention policy.  In addition, a 
response to an RO records inquiry from Bridgewater State 
Hospital reflected that the veteran had never been a patient 
at such facility.  Thus, as to this issue, the Board 
concludes that it may proceed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2000).  

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (2000).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).  

Service medical records reflect that on separation 
examination in April 1961, the veteran's psychiatric system 
was listed as clinically normal.  His service medical records 
are entirely negative for diagnosis, complaints or treatment 
related to any psychiatric disorder, including bipolar 
disorder or PTSD.  Service personnel records reflect that the 
veteran's period of active duty included peacetime service in 
Korea and such service records do not support a finding that 
the veteran was engaged in combat.  

Private hospital records dated from March 1986 to April 1986 
reflect that the veteran was admitted on a court order 
related to a charge of malicious injury to real property.  
The veteran reported that the incident was precipitated by a 
domestic disturbance.  It was noted that he was previously 
hospitalized at the Norwich State Hospital in 1964, 1965, and 
1966.  Diagnoses included bipolar disorder, manic and alcohol 
dependence.  

A VA hospital discharge summary dated from July 1999 to 
August 1999 shows that the veteran was admitted due to 
agitation and irrational behavior for two weeks.  The veteran 
reported insomnia and weight loss.  He indicated the he drank 
2-4 beers per day, "on and off" over the years with three 
detoxification admissions.  It was noted that he had been 
under medical care for bipolar disorder for many years.  His 
last psychiatric admission was at the Bedford VA hospital in 
1986 when he had a manic episode.  On mental status 
examination, it was noted that he appeared tired and walked 
slowly due to a backache.  He was described as overtalkative 
with fast speech.  It was noted that he was not a good 
historian and tended to minimize his problem due to poor 
insight.  His mood was euphoric and joking, most of the time.  
He was slightly irritable but could easily be redirected.  He 
denied auditory hallucination or believing that he had 
special power.  He denied angry feelings towards others and 
denied homicidal thought.  His cognitive functions were 
intact.  His insight and judgment were poor.  It was noted 
that the veteran was talkative, elated and uncooperative 
during the first week of his hospital admission.  He remained 
in fair remission after treatment with anti-manic and anti-
psychotic medication.  His discharge diagnoses included 
bipolar disorder, hypomanic phase and history of alcohol 
abuse.  His Global Assessment of Functioning (GAF) score was 
35 on admission and 60 on discharge.  

On VA examination in March 2000, the veteran indicated that 
he served in Korea for one year beginning in December 1959.  
Periodically, minor exchanges of fire occurred, and he 
recalled that when he was in the trenches with other 
soldiers, bullets would occasionally whiz by overhead.  The 
veteran stated that he experienced two traumatic events while 
working as a forward observer in a reconnaissance unit.  He 
related that on one occasion he stepped onto a bomb that had 
not been detonated and was very frightened while waiting for 
the bomb to be disarmed.  The second traumatic event involved 
seeing and handling a mutilated body.  He said that he went 
through a period of depression and anxiety several years 
after his discharge from active duty.  He stated that he was 
hospitalized repeatedly between 1965 and 1969 and gradually 
recovered from his depression.  His depression was followed 
by a period of mania which included some trouble with the 
law.  He stated that he was hospitalized again in 1986 
following another period of mania.  His most recent 
hospitalization occurred in 1999 following an episode of 
confusion and psychotic features.  He experienced his first 
full recollection of traumatic service events during his 
hospital stay in 1999.  He reported symptoms of depression, 
generalized anxiety disorder and panic disorder.  He reported 
that he had intermittently experienced mild auditory 
hallucinations since his first manic episode.  It was noted 
that the veteran did not endorse full criteria for PTSD but 
did report certain features of PTSD including intrusive 
recollections and dreams of the traumatic event; inability to 
recall certain aspects of the events; loss of interest in 
some activities he used to enjoy; difficulty staying asleep; 
difficulty concentrating; hypervigilance in unfamiliar 
places, and history of exaggerated startle response.  
Objective examination findings reflected that the veteran 
showed a degree of psychomotor retardation and appeared 
tired.  His affect was somewhat flat when discussing the 
impact of his depression on his life.  On mental status 
assessment, the veteran was oriented times three.  His 
psychological insight was limited.  He was currently 
depressed rather than manic.  His symptoms were alleviated 
but not eliminated by medications.  His cognitive functioning 
was interrupted by intrusions, poor concentration, and 
fatigue.  The diagnoses included bipolar disorder I, most 
recent episode depressed, severe with psychotic features; 
generalized anxiety disorder with features of PTSD, and panic 
disorder with agoraphobia.  His GAF score was 38.  

During the October 2000 RO hearing, the veteran testified 
regarding events that he considered stressful during his 
active service in Korea.  He stated that he first sought 
psychiatric treatment for depression in approximately 1964 or 
1965 at Norwich State hospital.  He indicated that he was 
again hospitalized for psychiatric problems in 1986.  He 
testified that he was treated at the Brockton VA medical 
center for several years on an outpatient basis, primarily 
for medication management.  

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the 
veteran's acquired psychiatric disability was not present 
during service.  Significantly, the first record treatment 
for a psychiatric disability associated with the claims file 
is dated in 1986, over twenty years after service separation.  
Moreover, treatment records from 1986 show that the veteran 
was admitted on a court order stemming from a domestic 
dispute and did not indicate a connection between his 
psychiatric complaints and service.  In this regard, it is 
noted that the veteran reported earlier treatment for 
psychiatric complaints beginning in 1964.  However, even 
assuming such records were available, treatment would have 
occurred several years after discharge and therefore, not 
within the one-year presumptive period.  Moreover, it is not 
indicated that anything in those records, if they were 
available, would attribute any psychiatric pathology to 
service.

Thus, despite the veteran's contention that he has had a 
psychiatric disability since service, the evidence does not 
support a finding of an acquired psychiatric disability in 
service, nor does the evidence show that his present 
disability was the result of disease or injury incurred in 
service.  Because the evidence fails to show an acquired 
psychiatric disability in service, or within the one-year 
presumptive period, his subsequent manifestation of such 
cannot be said to be service connected.  Thus, the multi-year 
gap between separation from service and treatment in this 
case fails to satisfy the continuity of symptomatology 
required to support the claim for entitlement to service 
connection.  That is, this disorder has not been shown to 
have been chronically present since service separation.  

Regarding the claim for service connection for PTSD, the 
Board notes that the 2000 VA examiner indicated that while 
his anxiety disorder contained features of PTSD, the veteran 
did not endorse the full DSM-IV criteria for PTSD.  Thus, to 
the extent the veteran claims entitlement to service 
connection for PTSD, the Board notes that there is no current 
diagnosis of PTSD and that claim must fail.  

The Board has also considered the veteran's statements that 
he has had an acquired psychiatric disability since 
separation from service in 1961.  Although his statements and 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of an acquired psychiatric 
disorder until many years after service.  He lacks the 
medical expertise to offer an opinion as to the existence of 
the disability, as well as to medical causation of any 
current disability.  Id. In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for an acquired 
psychiatric disability, to include PTSD.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

